Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/765,546, which was filed 05/20/20. Claims 1-9 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “part configured to” in claims 1 and 4-7 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “part” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The terms “feature amount extracting”, “level estimating”, “statistical value calculating”, “speech recognizing”, “speed estimating”, “urgency level estimating”,  etc. are not structural modifiers.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: Paragraphs [0089]-[0096] on pages 32-35 disclose sufficient structure (e.g. a computer) for performing the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claim 9 is directed to a “program” per se, which does not fall into a category of patent eligible subject matter (i.e. process, machine, manufacture, or composition of matter). Claim 9 is therefore directed to non-statutory subject matter and ineligible under 35 U.S.C. 101.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariyoshi, Takashi (JPH05119792A, published May 18, 1993). The citations to Ariyoshi will refer to the paragraphs of the English Translation provided by the examiner. 

Consider claim 1, Ariyoshi discloses an urgency level estimation apparatus (urgency expressed by a continuous amount from 0 to 1, [0032]) comprising: 

an urgency level estimating part configured to estimate an urgency level of a speaker of the uttered speech from the feature amount (urgency expressed by a continuous amount from 0 to 1, [0032]) based on a relationship between a feature amount extracted from uttered speech and an urgency level of a speaker of the uttered speech, the relationship being determined in advance (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]), 
wherein the feature amount includes at least one of a feature indicating speaking speed of the uttered speech, a feature indicating voice pitch of the uttered speech, and a feature indicating a power level of the uttered speech (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]). 

Consider claim 8, Ariyoshi discloses an urgency level estimation (urgency expressed by a continuous amount from 0 to 1, [0032]) method comprising: 
a feature amount extracting step of an urgency level estimation apparatus extracting a feature amount of an utterance from uttered speech (extracting the LPC cepstrum from the voice segment, [0028], for which use of a computer is inherent); and 
an urgency level estimation step of the urgency level estimation apparatus estimating an urgency level of a speaker of the uttered speech (urgency expressed by a continuous amount from 0 to 1, [0032]) from the feature amount based on a relationship between a feature amount extracted from uttered speech and an urgency level of a speaker of the uttered speech, the relationship being 
wherein the feature amount includes at least one of a feature indicating speaking speed of the uttered speech, a feature indicating voice pitch of the uttered speech and a feature indicating a power level of the uttered speech (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]).

Consider claim 9, Ariyoshi discloses a program for causing a computer to function as the urgency level estimation apparatus according to any one of claims 1 to 7 (see claim 1 above, noting that use of a computer program is inherent for operations such calculating the LPC cepstrum).
Consider claim 3, Ariyoshi discloses the relationship is such that in a case where the feature amount includes a feature indicating speaking speed of the uttered speech, an urgency level is more likely to be estimated as higher in a case where the feature indicating the speaking speed corresponds to faster speaking speed than in a case where the feature indicating the speaking speed corresponds to slower speaking speed, in a case where the feature amount includes a feature indicating voice pitch of the uttered speech, an urgency level is more likely to be estimated as higher in a case where the feature indicating the voice pitch corresponds to higher voice pitch than in a case where the feature indicating the voice pitch corresponds to lower voice pitch, and in a case where the feature amount includes a feature indicating a power level of the uttered speech, an urgency level is more likely to be estimated as higher in a case where the feature indicating the power level corresponds to greater power than in a case where the feature indicating the power level corresponds to smaller power (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042], thus it is implicit that higher power, higher pitch, and faster speed imply more urgency, and less .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi, Takashi (JPH05119792A, published May 18, 1993) in view of Horvitz et al. (2009/0006085).

Consider claim 2, Ariyoshi does not, but Horvitz discloses the relationship is provided as an urgency level estimation model learned so that a feature amount extracted from uttered speech is input and an urgency level of a speaker of the uttered speech is output (a determination of a level of urgency can be made with machine learning from multiple classes of evidence extracted from messages, [0007], such as syllabic rate, [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ariyoshi such that the relationship is provided as an urgency level estimation model learned so that a feature amount extracted from uttered speech is input .
Allowable Subject Matter
Claims 4-7 are allowed.

The following is the examiner’s statement of reasons for allowance:

The closest prior art references to independent claims 4-7 are Ariyoshi, Takashi (JPH05119792A, published May 18, 1993) and Horvitz et al. (2009/0006085). Ariyoshi discloses an urgency level estimation apparatus (urgency expressed by a continuous amount from 0 to 1, [0032]) comprising: a feature amount extracting part configured to extract a feature amount of an utterance from uttered speech (extracting the LPC cepstrum from the voice segment, [0028], for which use of a computer is inherent); and an urgency level estimating part configured to estimate an urgency level of a speaker of the uttered speech from the feature amount (urgency expressed by a continuous amount from 0 to 1, [0032]) based on a relationship between a feature amount extracted from uttered speech and an urgency level of a speaker of the uttered speech, the relationship being determined in advance (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]), wherein the feature amount includes at least one of a feature indicating speaking speed of the uttered speech, a feature indicating voice pitch of the uttered speech, and a feature indicating a power level of the uttered speech (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]). Horvitz discloses the relationship is provided as an urgency level estimation model learned so that a feature amount 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9020822 B2 Kalinli-Akbacak discloses emotion reocnition using auditory attention cues extracted from a users voice
US 20160104486 A1 Penilla discloses communicating content to connected vehicle users based on detected tone/mood in voice input
US 20170084295 A1 Tsiartas discloses a real-time speaker state analytics platform 
US 20030033145 Petrushin discloses detecting emotion in voice signals by utilizing statistics for voice signal parameters
US 7957959 Han discloses processing speech data with classification models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2655                           03/24/22